 Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                   PageID.1      Page 1 of 20



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In Re: AUTOMOTIVE PARTS                               2:12-md-02311-MOB-MKM
 ANTITRUST LITIGATION                                  Honorable Marianne O. Battani


IN Re: Automotive Wire Harness Systems                 Case No. 2:12-cv-00105

_______________________________

 THIS RELATES TO:
 State Attorneys General

 STATE OF CALIFORNIA,                                 Case No. 19-cv-12797
 ex rel. Xavier Becerra,
 Attorney General of the State of California          Complaint for Damages, Civil Penalties,
                                                      and Injunctive Relief
                Plaintiffs,                           Demand for Jury Trial
       v.

 LEONI Wiring Systems, Inc.
 Leonische Holding, Inc.

            Defendants.
_______________________________


       The State of California, through Xavier Becerra, the Attorney General, in his official

capacity as the chief law enforcement officer of the State of California, files this complaint

against LEONI Wiring Systems, Inc., and Leonische Holding Inc. (Defendants or “Leoni’), and

alleges:

                                     NATURE OF ACTION


   1. Defendants and their co-conspirators conspired to suppress and eliminate competition by

       agreeing to rig bids for, and to fix, stabilize, and maintain the price of Automotive Wire




                                                 1
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                    PageID.2      Page 2 of 20



     Harness Systems (“Wire Harnesses”). These price-fixed parts were installed in

     automobiles purchased by Plaintiffs.

  2. For the duration of the conspiracy, from at least as early as January 2000 and continuing

     until at least February 2010, the exact dates being unknown to Plaintiffs, Defendants’

     actions resulted in fixing, stabilizing, and maintaining prices for Wire Harnesses. Due to

     Defendants’ unlawful conduct, the State of California and its state agencies were

     deprived of open and fair competition when purchasing the Wire Harnesses and paid

     higher-than-competitive prices for such parts and for automobiles installed with them.

  3. Competition authorities in the United States, the European Union, and Japan have been

     investigating a number of conspiracies involving automotive parts since at least February

     2010. On July 10, 2013, the European Commission announced that Leoni AG and Leoni

     Wiring Systems France SAS, the German parent company and its French subsidiary’

     respectively, were fined €1.378 million for their role in a conspiracy to rig bids for, and

     to fix, stabilize, and maintain the price for wire harness systems in automobiles

     manufactured by Renault.

  4. Defendants and their co-conspirators affected millions of dollars of commerce. The State

     of California, California businesses, and consumers suffered antitrust injury to their

     business or property due to Defendants’ conspiracy to suppress and eliminate competition

     by agreeing to rig bids for, and to fix, stabilize, and maintain prices and artificially inflate

     prices for Wire Harnesses during the duration of the conspiracy.


                               JURISDICTION AND VENUE


  5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

     and reasonable attorneys’ fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

                                                2
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                     PageID.3      Page 3 of 20



     the Clayton Act (15 U.S.C. §26) for violations of Section 1 of the Sherman Act (15

     U.S.C. §1), as well as sections 16720 and 17200, et seq. of the California Business and

     Professions Code.

  6. This Court has original jurisdiction over the subject matter of all causes of action alleged

     in this Complaint pursuant to 28 U.S.C. § 1331 and §1337. This Court has subject matter

     jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs’

     state law claims are so related to the federal question claims that they form part of the

     same case or controversy that would ordinarily be tried in one judicial proceeding.

  7. Venue is proper in the United States District Court, Eastern District of Michigan,

     pursuant to Section 12 of the Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391.

     Defendants transact business in the United States, including in this district, committed an

     illegal act, or are found in this district, and a substantial part of the events giving rise to

     the claims arose in this district.


                                           PARTIES


                                            Plaintiffs


  8. The State of California is authorized to file Count I under 15 U.S.C. §§ 15 and 26 to

     enjoin Defendants from the violations alleged herein.

  9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

     including California state agencies, for damages, civil penalties, injunctive, and equitable

     relief.

  10. The Attorney General of California is the chief legal officer of the State of California and

     the enforcement authority of sections 16720 and 17200, et seq. of the California Business


                                                 3
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.4      Page 4 of 20



     and Professions Code, and is authorized to file Counts II, III, and IV. As California’s

     chief law enforcement officer, the Attorney General enforces California’s antitrust laws,

     including the Cartwright Act. Cal. Bus. & Prof. Code §§ 16700 - 16770. The Attorney

     General is specifically authorized to obtain injunctive and other equitable relief,

     restitution, and civil penalties to redress unfair, unlawful, and fraudulent business

     practices. See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.


                                          Defendants


  11. Defendant LEONI Wiring Systems, Inc. is a Delaware corporation with its principal

     place of business in Tucson, Arizona. Defendant Leonische Holding, Inc. is a Delaware

     corporation with its principal place of business in Tucson, Arizona.


                                Co-Conspirators and Agents


  12. Various persons, partnerships, sole proprietors, firms, corporations and individuals not

     named as defendants in this lawsuit, and individuals, the identities of whom are presently

     unknown, have participated as co-conspirators with the Defendants in the offenses

     alleged in this Complaint, and have performed acts and made statements in furtherance of

     the conspiracy or in furtherance of the anticompetitive conduct.

  13. Plaintiffs reserve the right to name some or all of the persons or entities who acted as co-

     conspirators with Defendants in the alleged offenses as Defendants.

  14. Any reference in this Complaint to any act, deed, or transaction by a corporation means

     that the corporation engaged in the act, deed, or transaction by or through its officers,

     directors, agents, employees, or representatives while they were actively engaged in the

     management, direction, control, or transaction of the corporation’s business or affairs.


                                                4
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                   PageID.5    Page 5 of 20



  15. Defendants are also liable for acts of companies they acquired through mergers or

     acquisitions which are done in furtherance of the alleged conspiracy.

  16. Defendants named herein acted as the agent or joint venture of or for the other co-

     conspirators with respect to the acts, violations, and common course of conduct alleged

     herein.


                                FACTUAL ALLEGATIONS


  17. Defendants engaged in the business of manufacturing and selling Wire Harnesses to

     automobile manufacturers for installation in vehicles manufactured and sold in the United

     States and elsewhere. Wire Harness Systems are automotive electrical distribution

     systems used to direct and control electronic components, wiring, and circuit boards in an

     automotive vehicle. They essentially serve as the “central nervous system” of a motor

     vehicle and include the following components: automotive wire harnesses, speed sensor

     assemblies, automotive electrical wiring, lead wire assemblies, cable bond, automotive

     wiring connectors, automotive wiring terminals, electronic control units, fuse boxes, relay

     boxes, junction blocks, high voltage wiring, and power distributors.

  18. During the period of conspiracy, Defendants manufactured Wire Harnesses in the United

     States for installation in vehicles sold in the United States.

  19. Automobile manufacturers issue Requests for Quotation (“RFQs”) to automotive parts

     suppliers on a model-by-model basis when they purchase Wire Harnesses. Automotive

     parts suppliers, including Defendants, submit quotations to automobile manufacturers in

     response to RFQs. The winning bidder supplies parts to the automobile manufacturers

     for the lifespan of the car model, usually lasting four to six years. The bidding process

     for a certain car model starts approximately three years prior to the start of production.

                                                5
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.6      Page 6 of 20



  20. Defendants have sold Wire Harnesses to multiple automobile manufacturers, who

     installed them in automobiles made and sold in the United States.


                   Structural Characteristics of the Automotive Parts Market


  21. The structural characteristics of the automotive parts market are conducive to a price-

     fixing agreement, and have made collusion particularly attractive in this market. These

     characteristics include high barriers to entry and inelastic demand.

  22. There are substantial barriers to entry in the market for Wire Harnesses. Entry would

     require substantial initial costs associated with manufacturing plants and equipment,

     energy, transportation, distribution infrastructure, skilled labor, and long standing

     relationships with customers. These costs are considered high barriers to entry thereby

     making market entry more difficult if not altogether precluding it.

  23. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

     competitive prices. High barriers to entry also facilitate the maintenance of collusion

     since incumbents do not face the risk of new entrants engaging in price competition.

  24. “Elasticity” is a term used in economics to describe the sensitivity of supply and demand

     to changes in the price. Demand for a certain product is “inelastic” when an increase in

     price of the product creates only a small change in the quantity demanded of that product.

     Consumers of the product whose demand is inelastic would continue to buy it despite a

     price increase.

  25. When customers are not sensitive to a price increase, a cartel can increase price and

     maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

     prices with relatively stable demand and increase profit.



                                               6
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.7      Page 7 of 20



                                   Government Investigations


  26. The United States Department of Justice (“Department of Justice”), as well as authorities

     in the European Union and Japan, started global, industry-wide investigations into

     possible violations of the antitrust laws in the auto parts industry in 2010. The complete

     scope of the investigations is unknown.

  27. The Department of Justice publicly announced aspects of the investigation when FBI

     agents raided the offices and factories of suspected companies. Since the raids, the

     investigation has continued to this date. So far 46 companies have been convicted and

     collective fines total more than $2.9 billion.

  28. On July 10, 2013, the European Commission fined Leonie Wiring Systems France SAS

     and Leoni AG, €1.378 million for their role in a conspiracy to rig bids for, and to fix,

     stabilize and maintain the prices of Wire Harnesses.

  29. In furtherance of the conspiracy, Defendants engaged in discussions and attended

     meetings with co-conspirators involved in the manufacture and sale of Wire Harnesses.

     During such meetings, Defendants and co-conspirators agreed to (a) allocate the supply

     of Wire Harnesses sold to automobile manufactures; (b) rig bids quoted to automobile

     manufacturers for such parts; and (c) fix, stabilize, and maintain their prices.


                                     Trade and Commerce


  30. During the period of conspiracy, Defendants and their co-conspirators sold Wire

     Harnesses to automobile manufacturers located in various states in the United States in a

     continuous and uninterrupted flow of interstate and foreign trade and commerce. In

     addition, equipment and supplies necessary to the production and distribution of Wire


                                               7
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.8      Page 8 of 20



     Harnesses sold by Defendants and their co-conspirators, as well as payments for such

     parts sold by Defendants and their co-conspirators, traveled in interstate and foreign trade

     and commerce.

  31. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial

     volume of vehicles containing Wire Harnesses manufactured by Defendants and their co-

     conspirators were sold to California state agencies, California businesses, and California

     consumers.

  32. The anticompetitive act was intentionally directed at the United States market for Wire

     Harnesses because Defendants and their co-conspirators intentionally sold them to

     automobile manufacturers which in turn sold vehicles in the United States and in the

     State of California. The business activities of Defendants and their co-conspirators in

     connection with the production and sale of Wire Harnesses that were the subject of this

     conspiracy were within the flow of, and substantially affected, interstate and foreign trade

     and commerce.


                       The Pass-Through of Overcharges to Consumers


  33. Defendants and their co-conspirators’ conspiracy to fix, stabilize, and maintain the price

     of Wire Harnesses at artificial levels resulted in harm to Plaintiffs because it resulted in

     Plaintiffs paying higher prices for such parts and automobiles installed with them than

     they would have paid in the absence of the conspiracy. The entire overcharge at issue

     was passed onto the State of California.


                                    Fraudulent Concealment




                                                8
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.9     Page 9 of 20



  34. Throughout the period of conspiracy, Defendants and co-conspirators affirmatively and

     fraudulently concealed their unlawful conduct from Plaintiffs.

  35. Even though Plaintiffs exercised reasonable diligence, they could not discover the

     violations of law alleged in this Complaint until long after the commencement of their

     conspiracy.

  36. The Department of Justice began investigation into conspiracies in the auto part industry

     as early as 2010, but the complete scope of products and companies involved in the

     conspiracies has not been disclosed to the public yet.

  37. Defendants’ participation in the conspiracy and their conduct in furtherance of the goals

     of the conspiracy were not publicly known until July 10, 2013 when the European

     Commission announced its decision to fine two European Leoni entities for their

     participation in a Wire Harness cartel.

  38. Plaintiffs could not have discovered the violations earlier than that time because

     Defendants and co-conspirators conducted their conspiracy in secret, concealed the

     nature of their unlawful conduct and acts in furtherance of the goals of the conspiracy,

     and fraudulently concealed their activities through various means and methods designed

     to avoid detection.

  39. Defendants and co-conspirators successfully and affirmatively concealed the nature of

     their conspiracy and unlawful conduct in furtherance of the conspiracy in at least the

     following respects:

         a. By agreeing among themselves to meet at locations where the conspiracy was less

             likely to be detected;




                                               9
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                 PageID.10      Page 10 of 20



          b. By agreeing among themselves to engage in illegal bid-rigging and price-fixing

              conspiracy, which is by its nature self-concealing; and

          c. By agreeing among themselves to keep the existence of the conspiracy secret,

              including the usage of secret code names.

   40. Plaintiffs had no knowledge of the alleged conspiracy or of any facts or information that

      might have led to the discovery of the conspiracy in the exercise of reasonable diligence,

      at least prior to July 10, 2013, when the European Commission announce its decision to

      fine the Defendants’ German parent company along with its French subsidiary.

   41. Defendants and their co-conspirators’ effective, affirmative, and fraudulent concealment

      effectively prevented timely detection by Plaintiffs, and was a substantial factor in

      causing Plaintiffs’ harm.


                                               Injury


   42. But for Defendants’ and their co-conspirators’ anticompetitive acts, Plaintiffs would have

      been able to purchase automobiles that incorporated Wire Harnesses at lower prices or at

      prices that were determined by free and open competition.

   43. Defendants’ and their co-conspirators’ unlawful activities took place within interstate and

      foreign trade and commerce, and had direct, substantial, and reasonably foreseeable

      effect on United States and California commerce.

   44. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

      Plaintiffs were not able to purchase Wire Harnesses and automobiles installed with them

      at prices that were determined by free and open competition. Consequently, Plaintiffs

      have been injured because they paid more than they would have paid in a free and open



                                               10
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.11       Page 11 of 20



      competitive market. There is a domestic injury that is concrete, quantifiable, and directly

      traceable back to the Defendants’ and their co-conspirators’ anticompetitive conduct.

   45. As Plaintiffs paid more than what they would have paid absent the conspiracy,

      Defendants’ and their co-conspirators’ conduct has resulted in deadweight loss to the

      economy of the State of California, including reduced output, higher prices, and

      reduction in consumer welfare.

   46. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

      Defendants and their co-conspirators benefitted unjustly from the supra-competitive and

      artificially inflated prices. The unjust financial profits on the sale of Wire Harnesses

      resulted from their illegal and anticompetitive conduct.


                                  VIOLATIONS ALLEGED

                                             Count I

                           (Violation of Section 1 of the Sherman Act)

   47. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   48. Defendants and their co-conspirators engaged in a conspiracy which unreasonably

      restrained the trade or commerce among the several States and with foreign nations; thus,

      their conduct violates Section 1 of the Sherman Act (15 U.S.C. §1). The State of

      California is entitled to relief resulting from the Defendants’ conduct.

   49. Defendants and their co-conspirators entered into a continuing agreement, understanding,

      and conspiracy to raise, fix, maintain, and stabilize prices charged for Wire Harnesses

      during the period of conspiracy.


                                                11
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.12      Page 12 of 20



   50. Their unlawful conduct in furtherance of the conspiracy was intentionally directed at the

      United States market for Wire Harnesses and had a substantial and foreseeable effect on

      interstate commerce by raising and fixing prices of such parts in the United States.

   51. The State of California has been injured by being forced to pay artificially inflated prices

      for Wire Harnesses and automobiles installed with such parts than it would have paid in

      the absence of the conspiracy.

   52. As a direct and proximate result of Defendants’ conduct, Plaintiffs have been harmed and

      will continue to be damaged by being forced to pay supra-competitive prices that they

      would not have paid in the absence of the Defendants’ conduct.

   53. The alleged contract, combination, or conspiracy is a per se violation of the federal

      antitrust laws.

   54. Unless permanently restrained and enjoined, Defendants will continue to unreasonably

      restrain fair and open competition for Wire Harnesses. Plaintiffs are entitled to an

      injunction against Defendants to prevent and restrain the violations alleged herein.


                                             Count II


      (Violation of the Cartwright Act, Business & Professions Code Section 16720)


   55. Plaintiffs incorporate by reference and allege as if ully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   56. Beginning in at least as early as January 2000 and continuing thereafter at least until as

      late as February 2010, Defendants and their co-conspirators entered into and engaged in a




                                                12
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.13      Page 13 of 20



      continuing unlawful trust for the purpose of unreasonably restraining trade in violation of

      California Business and Professional Code Section 16720.

   57. Defendants and their co-conspirators violated California Business and Professional Code

      section 16720 by forming a continuing unlawful trust and arranging a concerted action

      among Defendants and their co-conspirators in order to fix, raise, maintain and stabilize

      prices of Wire Harnesses.

   58. In furtherance of the goals of the conspiracy, Defendants and their co-conspirators

      conspired to:

            a. fix, raise, maintain, and stabilize the price of Wire Harnesses;

            b. submit rigged bids for the award of Wire Harnesses contracts for automobile

                manufacturers; and

            c. allocate markets for Wire Harnesses amongst themselves.

   59. The combination and conspiracy alleged herein has had, inter alia, the following effects:

            a. price competition in the sale of Wire Harnesses has been restrained, suppressed,

                and/or eliminated in the State of California;

            b. prices for Wire Harnesses sold by Defendants and their co-conspirators have

                been fixed, raised, maintained, and stabilized at artificially high and non-

                competitive levels in the State of California; and

            c. Plaintiffs who purchased automobiles installed with price-fixed Wire Harnesses

                have been deprived of the benefit of free and open competition.

   60. As a direct and proximate result of Defendants’ and their co-conspirators’ unlawful

      conduct, Plaintiffs were injured in their business and property because they paid more for

      Wire Harnesses and automobiles installed with such price-fixed parts than they would



                                               13
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.14       Page 14 of 20



      have paid in the absence of Defendants’ and their co-conspirators’ unlawful conduct. As

      a result of Defendants’ and their co-conspirators’ violation of section 16720 of the

      California Business and Professions Code, Plaintiffs bring this claim pursuant to section

      16750(c) and seek treble damages and the costs of suit, including reasonable attorneys’

      fees, pursuant to section 16750(a) of the California Business and Professions Code. The

      California Attorney General is entitled to fines and civil penalties to the maximum extent

      permitted by law under California Business and Professions Code section 16755. The

      California Attorney General may also obtain injunctive relief under California Business

      and Professions Code section 16754.5.


                                            Count III


 (Violation of the Unfair Competition Law, Business and Professions Code Section 17200)


   61. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   62. Beginning in at least as early as January 2000 and continuing thereafter at least until

      February 2010, Defendants and their co-conspirators committed acts of unfair

      competition, as defined by section 17200, et seq., of the California Business and

      Professions Code.

   63. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants and

      their co-conspirators, as alleged herein, constituted a common continuing conduct of

      unfair competition including unfair, unlawful and fraudulent business practices within the




                                                14
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.15      Page 15 of 20



      meaning of section 17200, et seq., of the California Business and Professions Code,

      including, but not limited to, the following:

            a. The violations of section 16720, et seq., of the California Business and

                Professions Code, set forth above, constitute unlawful acts within the meaning

                of section 17200 of the California Business and Professions Code;

            b. Defendants’ acts, omissions, misrepresentations, practices, and nondisclosures,

                as described above, whether or not in violation of Section 16720, et seq., of the

                California Business and Professions Code, and whether or not concerted or

                independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

            c. Defendants’ acts and practices are unfair to consumers of Wire Harnesses and

                of automobiles installed with price-fixed parts in the State of California, within

                the meaning of section 17200 of the California Business and Professions Code;

                and

            d. Defendants’ acts and practices are fraudulent or deceptive within the meaning of

                section 17200 of the California Business and Professions Code.

            e. Defendants’ actions to solicit others to join the conspiracy to suppress and

                eliminate competition by agreeing to rig bids for, and to fix, stabilize, and

                maintain prices and/or artificially inflate prices for Wire Harnesses, whether

                successful or not, are unfair business practices within the meaning of section

                17200, et seq., of the California Business and Professions Code.

   64. The unlawful and unfair business practices of Defendants and their co-conspirators

      caused Plaintiffs to pay supra-competitive and artificially inflated prices for Wire

      Harnesses and automobiles installed with such parts. Plaintiffs were injured in their



                                                15
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                  PageID.16       Page 16 of 20



      business and property because they paid more than they would have paid in the absence

      of Defendants’ and their co-conspirators’ unlawful conduct.

   65. The California Attorney General is entitled to recover civil penalties for the violations

      alleged in this Complaint not to exceed $2,500 for each violation of California Business

      and Professions Code section 17206.


                                            Count IV


                                       Unjust Enrichment


   66. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   67. Plaintiffs were deprived of economic benefit because Defendants and their co-

      conspirators’ anticompetitive conduct created supra-competitive and artificially inflated

      prices for Wire Harnesses.

   68. Defendants and their co-conspirators enjoyed unjust financial profits which were derived

      from unlawful overcharges and monopoly profits. Their financial profits are

      economically traceable to overpayments for Wire Harnesses by Plaintiffs.

   69. The supra-competitive and artificially inflated price for Wire Harnesses, and unlawful

      monopoly profits enjoyed by Defendants and their co-conspirators are a direct and

      proximate result of Defendants and their co-conspirators’ unlawful practices.

   70. It would lead to injustice if Defendants and their co-conspirators could retain any of the

      unlawful financial profits that are a direct and proximate result of their engagement in

      unlawful, unfair, and fraudulent conduct.


                                                16
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                   PageID.17      Page 17 of 20



   71. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

      enriched as a result of their wrongful conduct and unfair competition. Plaintiffs are

      accordingly entitled to equitable relief including restitution and/or disgorgement of all

      revenues, earnings, profits, compensation and benefits which may have been obtained by

      Defendants’ and their co-conspirators’ engagement in unlawful, unfair, and fraudulent

      conduct.

   72. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

      enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

      and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

      entitled to an injunction against Defendants in order to restrain the violations alleged

      herein and to equitable relief, which includes restitution and/or disgorgement of all

      revenues, earnings, profits, compensation and benefits that were acquired by means of

      Defendants’ and their co-conspirators’ unfair and anticompetitive conduct. Plaintiffs are

      also entitled to civil penalties to the maximum extent permitted by law pursuant to

      Section 17206, et seq., of the California Business and Professions Code.


                                         Prayer for Relief


   73. Accordingly, Plaintiffs request that this Court:

            a. Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. §1);

            b. Adjudge and decree that Defendants’ contract, conspiracy, or combination

                 constitutes an illegal and unreasonable restraint of trade in violation of the

                 Cartwright Act, section 16720, et seq., of the California Business and

                 Professions Code;



                                                 17
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19               PageID.18      Page 18 of 20



          c. Adjudge and decree that Defendants’ contract, conspiracy, or combination

             violates the Unfair Competition Law, section 17200, et seq., of the California

             Business and Professions Code;

          d. Award to Plaintiffs to the maximum amount permitted under the relevant

             federal antitrust law;

          e. Award to Plaintiffs damages, trebled, in an amount according to proof pursuant

             to section 16750, et seq., of the California Business and Professions Code;

          f. Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

             of the State of California) resulting from Defendants’ illegal activities;

          g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

             Defendant as a result of their acts of unjust enrichment, or any acts in violation

             of federal and state antitrust or consumer protection statutes and laws, including

             section 17200, et seq., of the California Business and Professions Code;

          h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

             awarded at the highest legal rate from and after the date of service of the initial

             complaint in this action;

          i. Award Plaintiffs the maximum civil penalties under section 17206 of the

             California Business and Professions Code for each violation of California

             Business and Professions Code section 17200, et seq. as set forth in this

             Complaint;

          j. Award Plaintiffs the maximum fines and civil penalties under section 16755 of

             the California Business and Professions Code for each violation of California




                                             18
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19                    PageID.19      Page 19 of 20



                Business and Professions Code section 16720, et seq. as set forth in this

                Complaint;

            k. Enjoin and restrain, pursuant to federal and state law, Defendants, their

                affiliates, assignees, subsidiaries, successors, and transferees, and their officers,

                directors, partners, agents and employees, and all other persons acting or

                claiming to act on their behalf or in concert with them, from continuing to

                engage in any anticompetitive conduct and from adopting in the future any

                practice, plan, program, or device having a similar purpose or effect to the

                anticompetitive actions set forth above;

            l. Award to Plaintiffs their costs, including reasonable attorneys’ fees; and

            m. Order other legal and equitable relief as it may deem just and proper, including

                such other relief as the Court may deem just and proper to redress, and prevent

                recurrence of, the alleged violation in order to dissipate the anticompetitive

                effects of Defendants’ violations, and to restore competition.


                                        Jury Trial Demanded


   74. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

      which are triable as a matter of right to a jury.




                                                 19
Case 2:19-cv-12797-DPH-MJH ECF No. 1 filed 09/25/19    PageID.20      Page 20 of 20



 Dated:   September 25, 2019              XAVIER BECERRA
                                          Attorney General of California

                                          /s/ Anik Banerjee
                                          KATHLEEN E. FOOTE
                                          Senior Assistant Attorney General
                                          WINSTON H. CHEN
                                          ANIK BANERJEE
                                          CA STATE BAR NO. 236960
                                            Deputy Attorneys General
                                            300 South Spring Street, Suite 1702
                                            Los Angeles, CA 90013
                                            Telephone: (213) 269-6058
                                            Anik.Banerjee@doj.ca.gov
                                          Attorneys for Plaintiffs




                                     20
